Exhibit 10.2

 

 

REAL ESTATE PURCHASE AGREEMENT

DATED AS OF OCTOBER 30, 2008

BY AND AMONG

MSC PRE FINISH METALS (MV) INC.,

MATERIAL SCIENCES CORPORATION,

K. MATKEM OF MORRISVILLE, LP,

THEODORUS A. BUS

AND

JAMES P. BUS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page ARTICLE 1 PURCHASE AND SALE OF ASSETS    1

Section 1.1.

   Purchased Assets    1

Section 1.2.

   Excluded Assets    1

Section 1.3.

   Assumed Liabilities    1

Section 1.4.

   Excluded Liabilities    2

Section 1.5.

   Liens and Encumbrances    2 ARTICLE 2 CONSIDERATION AND MANNER OF PAYMENT   
2

Section 2.1.

   Purchase Price    2

Section 2.2.

   Payment of Purchase Price    2

Section 2.3.

   Purchase Price Adjustment    2

Section 2.4.

   Adjustment Time    2

Section 2.5.

   Risk of Loss    3 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER    4

Section 3.1.

   Organization; Good Standing    4

Section 3.2.

   Authorization    4

Section 3.3.

   Consents and Approvals    4

Section 3.4.

   No Violation    4

Section 3.5.

   Brokers or Finders    5

Section 3.6.

   No Litigation; Compliance with Laws    5

Section 3.7.

   Taxes    5

Section 3.8.

   Real Property    5

Section 3.9.

   Insurance    6

Section 3.10.

   Utilities    6

Section 3.11.

   Disclaimer of Other Representations and Warranties    6 ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER    6

Section 4.1.

   Buyer’s Organization    6

Section 4.2.

   Authorization    7

Section 4.3.

   Consents and Approvals    7

Section 4.4.

   No Violation    7

Section 4.5.

   No Brokers or Finders    8 ARTICLE 5 COVENANTS OF THE PARTIES    8

Section 5.1.

   Further Assurances    8

Section 5.2.

   Conduct of Morrisville Facility Pending Closing    8

Section 5.3.

   Consummation of Transaction    8

Section 5.4.

   Public Announcements    9

Section 5.5.

   Location Survey/Metes and Bounds Description    9

Section 5.6.

   Commonwealth of Pennsylvania Department of Revenue Bulk Sales Clearance    9

 

i



--------------------------------------------------------------------------------

ARTICLE 6 CLOSING

   9

Section 6.1.

   Closing    9

Section 6.2.

   Conditions to Buyer’s Obligation to Close    10

Section 6.3.

   Conditions to Seller’s Obligation to Close    10

Section 6.4.

   Deliveries by Seller    11

Section 6.5.

   Deliveries by Buyer    12 ARTICLE 7 TERMINATION    12

Section 7.1.

   Events Permitting Termination    12

Section 7.2.

   Effect of Termination    13

Section 7.3.

   Treatment of Down Payment    13 ARTICLE 8 INDEMNIFICATION    13

Section 8.1.

   Survival    13

Section 8.2.

   Indemnification    14

Section 8.3.

   Procedures for Claims    15

Section 8.4.

   Other Provisions    17

Section 8.5.

   Environmental Matters    18 ARTICLE 9 MISCELLANEOUS    20

Section 9.1.

   Notices    20

Section 9.2.

   General Definitions    21

Section 9.3.

   Entire Agreement; Amendment; Confidentiality Agreement    22

Section 9.4.

   Counterparts; Deliveries    23

Section 9.5.

   Third Parties    23

Section 9.6.

   Expenses    23

Section 9.7.

   Waiver    24

Section 9.8.

   Governing Law    24

Section 9.9.

   Assignments    24

Section 9.10.

   Headings    24

Section 9.11.

   Jurisdiction of Courts    24

Section 9.12.

   Waiver of Jury Trial    24

Section 9.13.

   Construction    24

Section 9.14.

   Knowledge    25

Section 9.15.

   Interpretive Matters    25

Section 9.16.

   Counterparts    25

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Section

Act of Acceleration

   8.5(b)

Affiliate

   9.2

Affiliated Group

   9.2

Agreement

   Preamble

Asset Purchase Agreement

   9.3

Assumed Liabilities

   1.3

Bulk Sales Statutes

   5.6

Buyer

   Preamble

Buyer Indemnified Parties

   8.2(a)

Buyer Principals

   Preamble

Cap

   8.2.(b)

CERCLA

   8.5(a)

Clearance Certificate

   5.6

Closing

   6.1

Closing Date

   6.1

Code

   9.2

Confidentiality Agreement

   9.3

Damages

   8.2(a)

Deductible

   8.2(b)

Down Payment

   2.2

Environment

   9.2

Environmental Actions

   8.5(b)

Environmental Laws

   9.2

Environmental Matters

   3.11

Escrow Agent

   2.2

Escrow Agreement

   2.2

Excluded Liabilities

   1.4

Existing Title Commitment

   1.5

Expenses

   9.6

GAAP

   9.2

Governmental Authority

   3.3

Hazardous Materials

   9.2

Indemnification Payment

   8.4(d)

Indemnified Party

   8.1

Indemnifying Party

   8.1

IRS

   9.2

Laws

   3.4(c)

Major Damage

   2.5(b)

Morrisville Facility

   Recitals

MSC

   Preamble

Occurrence Date

   2.5(b)

 

i



--------------------------------------------------------------------------------

Other Claim

   8.3(c)

Other Claim Notice

   8.3(c)

PA DOR

   5.6

Permitted Exceptions

   1.5

Permitted Liens

   9.2

Person

   9.2

Purchased Assets

   1.1

RCRA

   9.2

Real Property

   2.3(a)

Seller

   Preamble

Seller Indemnified Parties

   8.2(c)

Tax

   9.2

Tax Returns

   9.2

Third-Party Claim

   8.3(a)

Third-Party-Claim Notice

   8.3(a)

Transaction Document

   9.2

Transactions

   9.2

Valid Claim Notice

   8.1

Valid Other Claim Notice

   8.3(c)

Valid Third-Party Claim Notice

   8.3(a)

 

ii



--------------------------------------------------------------------------------

Exhibits

Exhibit A – Title Commitment

Exhibit B – Limited Partnership Agreement of Buyer

Schedules

Schedule 1.1 – Purchased Assets

Schedule 3.3 – Required Consents and Approvals

Schedule 3.4 – Violations

Schedule 3.6 – Litigation; Compliance with Laws

 

i



--------------------------------------------------------------------------------

REAL ESTATE PURCHASE AGREEMENT

THIS REAL ESTATE PURCHASE AGREEMENT (this “Agreement”), dated as of October 30,
2008, is by and among MSC Pre Finish Metals (MV) Inc., a Delaware corporation
(“Seller”), Material Sciences Corporation, a Delaware corporation (“MSC”);
K. MATKEM of Morrisville, LP, a Pennsylvania limited partnership (the “Buyer”);
Theodorus A. Bus and James P. Bus (together, the “Buyer Principals”).

RECITALS

A. Seller owns and operates a coil coating facility located in Morrisville,
Pennsylvania (the “Morrisville Facility”).

B. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
all real property at the Morrisville Facility, on the terms and conditions set
forth herein.

In consideration of the mutual promises and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF ASSETS

Section 1.1. Purchased Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Seller agrees to sell, transfer, assign
and deliver to Buyer, and Buyer agrees to purchase and assume from Seller, all
of Seller’s right, title and interest in and to the real property on which the
Morrisville Facility is located and all improvements and fixtures thereon (the
“Purchased Assets”) as more particularly described on the legal description
attached hereto and made a part hereof as Schedule 1.1, together with all of the
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights, but
excluding the Excluded Assets.

Section 1.2. Excluded Assets. Notwithstanding anything to the contrary herein,
Seller shall not convey, assign or transfer to Buyer pursuant to this Agreement
any assets other than the Purchased Assets.

Section 1.3. Assumed Liabilities. Buyer shall assume, agree to pay, perform and
discharge the items apportioned to it pursuant to Section 2.4 (the “Assumed
Liabilities”).



--------------------------------------------------------------------------------

Section 1.4. Excluded Liabilities. Except for the Assumed Liabilities and as
provided in Section 8.5, in connection with this Agreement Buyer will not
assume, agree to pay, perform or discharge, or in any way be responsible for,
any debts (including interest and/or penalties thereon), liabilities or
obligations of Seller of any kind or nature whatsoever (the “Excluded
Liabilities”).

Section 1.5. Liens and Encumbrances. The sale of the Purchased Assets to be made
by Seller to Buyer hereunder shall be subject to those title matters (the
“Permitted Exceptions”) set forth in the title commitment, attached hereto and
made a part hereof as Exhibit A (the “Existing Title Commitment”).

ARTICLE 2

CONSIDERATION AND MANNER OF PAYMENT

Section 2.1. Purchase Price. The aggregate consideration for the Purchased
Assets shall be $4,600,000, as same may hereafter be adjusted pursuant to this
Agreement (the “Purchase Price”). The Purchase Price shall be paid as set forth
in this Article 2.

Section 2.2. Payment of Purchase Price. Upon signing this Agreement, Buyer shall
deliver to Wells Fargo Bank, National Association (the “Escrow Agent”), by wire
transfer of immediately available funds, an amount equal to $4,600,000 (the
“Down Payment”), to be held pursuant to the terms of an escrow agreement (the
“Escrow Agreement”) among Buyer, Seller and the Escrow Agent, dated as of the
date hereof. Subject to Section 7.3 (Treatment of Down Payment) if this
Agreement is terminated, at the Closing, the Escrow Agent shall pay the Down
Payment, as adjusted pursuant to Section 2.3, to Seller.

Section 2.3. Purchase Price Adjustment. At the time of Closing, the following
liabilities shall be apportioned between Seller and Buyer, and the Purchase
Price shall be adjusted accordingly:

(a) real estate taxes assessed against the real property included in the
Purchased Assets (the “Real Property”) based upon the amounts accruing through
the Closing Date;

(b) water and sewer charges assessed against the Real Property based upon the
amounts accruing through the Closing Date;

(c) all other utility charges as of the Closing Date; and

(d) if there are any confirmed or unconfirmed assessments for municipal
improvements against the Real Property, Seller may elect to have such
assessments payable over the longest period permitted by the assessing
authority, and such assessments shall be prorated based upon the amounts
accruing through the Closing Date.

Section 2.4. Adjustment Time. All apportionments and adjustments shall be made
as of 12:01 a.m. on the Closing Date. If after Closing, the parties discover any
errors in adjustments and apportionments, the same shall be corrected as soon
after their discovery as possible. The provisions of this Section 2.4 shall
survive the Closing, except that no adjustments shall be made later than six
months after the Closing Date unless prior to such date the party seeking the
adjustment shall have delivered a written notice to the other specifying the
nature and basis for such claim.

 

2



--------------------------------------------------------------------------------

Section 2.5. Risk of Loss. If, prior to the Closing, all or a material portion
of the Real Property is damaged by fire or other casualty, Seller shall promptly
give Buyer written notice of such damage.

(a) If such damage is not Major Damage (as hereinafter defined) then Buyer shall
have the right at Closing to receive a credit against the Purchase Price in the
amount of the deductible portion of Seller’s insurance (or such lesser amount as
is equal to the estimated cost of repair) plus all insurance proceeds received
by Seller as a result of such loss, and an assignment of Seller’s rights to such
insurance proceeds. This Agreement shall continue in full force and effect with
no further reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Real Property.

(b) If such damage occurs prior to Closing and the cost to repair such damage
exceeds $3,000,000 or would materially interfere with the operation of the
business (as conducted by Seller at the Morrisville Facility prior to the
Closing) (“Major Damage”), then Seller may, at its election (i) repair such
damage and restore the Real Property to a condition that would permit operation
of the business (as conducted by Seller at the Morrisville Facility) in
substantially the same manner as it operated prior to the damage, and the
Closing shall be postponed until such repairs have been completed or
(ii) terminate this Agreement in accordance with Section 7.1(e). Seller shall
provide written notice to Buyer of its election pursuant to this Section 2.5(b)
within 30 days of the date on which Seller becomes aware that Major Damage has
occurred (the “Occurrence Date”). If Seller elects to repair such damage, but
the Real Property has not been (or the Buyer and Seller agree that it cannot be)
restored on or before the date that is six months after the Occurrence Date to a
condition that would permit operation of the business (as conducted by Seller at
the Morrisville Facility) in substantially the same manner as it operated prior
to the damage, then Buyer may, at its election, terminate this Agreement in
accordance with Section 7.1(f).

 

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that:

Section 3.1. Organization; Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own, lease and operate its
assets, properties and business and to carry on its business as now being
conducted. Seller is duly qualified or otherwise authorized as a foreign entity
to transact business in Pennsylvania and in each other jurisdiction in which the
nature of its business or the location of the Purchased Assets requires it to so
qualify.

Section 3.2. Authorization. Seller has all requisite corporate authority to
execute, deliver and perform its obligations under this Agreement and each
Transaction Document to which Seller is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Transaction Documents to which Seller is a party, the
performance of its obligations hereunder and thereunder and the consummation by
it of the Transactions have been duly authorized by all requisite action in
accordance with applicable Law, and no other proceeding on the part of Seller is
necessary. This Agreement and the Transaction Documents to which Seller is a
party have been duly executed and delivered by Seller and constitute the legal,
valid and binding obligation of Seller enforceable against it in accordance with
their respective terms, except that such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (b) the availability
of injunctive relief and other equitable remedies.

Section 3.3. Consents and Approvals. Except as set forth in Schedule 3.3, no
consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any multi-national, national, state, provincial,
local, governmental, judicial, public, quasi-public, administrative or
self-regulatory authority, agency, commission, board, organization or
instrumentality (collectively, “Governmental Authority”) or other Person is
required to be made or obtained in connection with the authorization, execution,
delivery and performance by Seller of this Agreement and the Transaction
Documents, or the consummation of the Transactions.

Section 3.4. No Violation. The execution, delivery and performance by Seller of
this Agreement and the Transaction Documents to which Seller is a party and the
consummation by Seller of the Transactions do not and will not:

(a) conflict with or result in a violation of any provisions of the Certificate
of Incorporation or By-Laws of Seller;

(b) except as set forth on Schedule 3.4, result in the breach of any of the
terms or conditions of, or constitute (with or without notice or lapse of time
or both) a default under or an event which would give rise to any right of
notice, modification, acceleration, payment, cancellation or termination under
any mortgage, note, bond, indenture, contract, agreement, license or other
instrument or obligation of any kind or nature, in any case whether written or
oral, by which the Purchased Assets will be adversely affected or which would
have an adverse effect on Seller’s ability to perform its obligations under this
Agreement;

 

4



--------------------------------------------------------------------------------

(c) violate or conflict with any law, federal, state or local, order, permit,
writ, injunction, judgment, rule, regulation, statute, ordinance, treaty,
constitution, directive, principle, code, order, decree or other decision of any
court, administrative agency, or Governmental Authority (collectively, “Laws”);
or

(d) result in the creation or imposition of any Lien upon any Purchased Asset.

Section 3.5. Brokers or Finders. Neither Seller nor any Affiliate of Seller has
retained any broker or finder, or made any statement or representation to any
Person that would entitle such Person to, or agreed to pay, any broker’s,
finder’s or similar fees or commissions in connection with the Transactions.

Section 3.6. No Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.6, there are no judgments against Seller,
and there is no litigation or actions, suits, proceedings, or investigations,
either judicial or administrative, pending, or to Seller’s Knowledge, threatened
in writing against or relating to or materially or adversely affecting the
Purchased Assets or Seller’s ability to consummate the Transactions.

(b) Except as set forth on Schedule 3.6, during the five years prior to Closing,
Seller has not received any written notice of any material violation of any
Laws, ordinances, orders, rules, regulations, requirements, codes, covenants or
restrictions, including without limitation as to use, zoning, occupancy,
construction, administration, health or safety, affecting any portion of the
Real Property which remains uncorrected.

Section 3.7. Taxes. All Taxes due and payable by Seller have been timely paid in
full. Seller has timely filed all federal, state, county, local and foreign Tax
Returns that it is required to have filed, and such returns are complete and
correct in all material respects. There are no Liens on any of the Purchased
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax, other than Permitted Liens.

Section 3.8. Real Property.

(a) As of the date hereof, Seller has not granted or entered into any leases,
tenancies, licenses or other rights of present or future occupancy or use,
written or oral, for any portion of the Real Property.

(b) The legal description of the Real Property is set forth on Schedule 1.1. To
Seller’s Knowledge, there is no pending or threatened condemnation or other
governmental taking of the Real Property or any part thereof. To Seller’s
Knowledge, there are no special, general or other assessments pending against
Seller or affecting the Real Property that would be payable by Seller.

 

5



--------------------------------------------------------------------------------

(c) No portion of the Real Property is, and Seller has not received any written
notice that, any portion of the Real Property is, subject to or affected by any
condemnation, eminent domain or similar proceeding.

(d) Seller has not executed any other agreement of sale, option agreement, right
of first refusal or right of first offer with respect to the Real Property.

(e) Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 and, upon consummation of the transactions contemplated
hereby, Buyer will not be required to withhold from the Purchase Price any
withholding tax.

(f) Seller has provided Buyer with true, correct and complete copies of all
structural, mechanical, electrical and environmental reports relating to the
Real Property which are in Seller’s possession or control.

Section 3.9. Insurance. Seller has maintained and will maintain through the
Closing Date insurance coverage for the Purchased Assets in an amount not less
than $5,000,000.

Section 3.10. Utilities. Seller represents that water, sewer, power, electric,
cable, gas, telephone, and all other utilities are available and servicing the
Real Property; provided, however, that Buyer will have to open accounts with
such utilities in Buyer’s name in order for such services to be available to
Buyer.

Section 3.11. Disclaimer of Other Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS ARTICLE 3, THE PURCHASED ASSETS ARE BEING SOLD BY
SELLER TO BUYER ON AN “AS-IS, WHERE-IS” BASIS. THE DISCLOSURE OF ANY MATTER OR
ITEM IN ANY SCHEDULE HERETO SHALL NOT BE DEEMED TO CONSTITUTE A REPRESENTATION
OR WARRANTY OR AN ACKNOWLEDGEMENT THAT ANY SUCH MATTER IS REQUIRED TO BE
DISCLOSED. SELLER MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AT LAW OR EQUITY, REGARDING THE PURCHASED ASSETS, THE CONDITION OF THE
PURCHASED ASSETS, OR THE REAL PROPERTY. BUYER ACKNOWLEDGES THAT SELLER MAKES NO
REPRESENTATIONS AND WARRANTIES PERTAINING TO ENVIRONMENTAL, HEALTH OR SAFETY
MATTERS OR CONDITIONS, INCLUDING WITHOUT LIMITATION THOSE ARISING UNDER CERCLA
OR ANY OTHER ENVIRONMENTAL LAWS, OR ANY OTHER ENVIRONMENTAL MATTERS
(“ENVIRONMENTAL MATTERS”):

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that:

Section 4.1. Buyer’s Organization. Buyer is a limited partnership duly organized
and validly existing under the laws of the Commonwealth of Pennsylvania. Buyer
has the power and authority to own all of its properties and assets and to
conduct its business, except where the failure to have such power would not have
a material adverse effect on its ability to consummate the Transactions.

 

6



--------------------------------------------------------------------------------

Section 4.2. Authorization. The execution and delivery of this Agreement and the
Transaction Documents to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
Transactions have been duly authorized by all requisite corporate action in
accordance with applicable Law, and no other act or proceeding on the part of
Buyer is necessary. Buyer has all requisite power and authority to enter into,
execute and deliver this Agreement and the Transaction Documents to which it is
a party and to perform its obligations hereunder and thereunder. This Agreement
and the Transaction Documents to which Buyer is a party have been duly executed
and delivered by Buyer and constitute the valid and legally binding obligations
of Buyer, enforceable in accordance with their respective terms.

Section 4.3. Consents and Approvals. No consent, approval or authorization of,
or declaration, filing or registration with, or notice to, any Governmental
Authority or other Person is required to be made or obtained by Buyer in
connection with Buyer’s authorization, execution and delivery of this Agreement
or the Transaction Documents to which Buyer is a party, the performance by Buyer
of its obligations hereunder and thereunder, and the consummation by Buyer of
the Transactions.

Section 4.4. No Violation. The execution, delivery and performance by Buyer and
the Buyer Principals of this Agreement and the Transaction Documents to which
any of them is a party and the consummation of the Transactions do not and will
not:

(a) result in the breach of any of the terms or conditions of, or constitute
(with or without notice or lapse of time of both) a default under or an event
which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any mortgage, note, bond, indenture,
contract, agreement, license or other instrument or obligation of any kind or
nature by which Buyer or the Buyer Principals may be bound or affected which
would have an adverse effect on Buyer’s or the Buyer Principals’ ability to
perform its obligations under this Agreement;

(b) violate any Laws; or

(c) violate any provision of the certificate of incorporation or bylaws of
Buyer.

 

7



--------------------------------------------------------------------------------

Section 4.5. No Brokers or Finders. Neither Buyer nor any Affiliate thereof has
retained any broker or finder, made any statement or representation to any
Person that would entitle such Person to, or agreed to pay, any broker’s,
finder’s or similar fees or commissions in connection with the Transactions.

ARTICLE 5

COVENANTS OF THE PARTIES

Section 5.1. Further Assurances. Each of the parties hereto agrees that
subsequent to the Closing, upon the reasonable request of any other party hereto
from time to time, it shall execute and deliver, or cause to be executed and
delivered, such further reasonable instruments and take such other commercially
reasonable actions as may be necessary to carry out the Transactions or to vest,
perfect or confirm ownership of the Purchased Assets in Buyer.

Section 5.2. Conduct of Morrisville Facility Pending Closing. Except (i) as set
forth in this Agreement, (ii) as required by applicable Laws or (iii) with the
prior written consent of Buyer (which consent shall not be unreasonably
withheld, delayed or conditioned), from and after the date hereof and prior to
the Closing or such earlier date as this Agreement may be terminated in
accordance with its terms, Seller shall not:

(a) sell, transfer, lease, license, pledge or encumber any of the Purchased
Assets, except in the ordinary course of business;

(b) enter into an agreement to do any of the foregoing, or to authorize,
recommend or announce an intention to do any of the foregoing; or

(c) intentionally take any other action or omit to take any other action that
would cause the representations contained in Article 3 to be untrue, as of the
Closing, with respect to the period from the date of this Agreement through the
Closing Date.

Section 5.3. Consummation of Transaction. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, as promptly as practicable, the Transactions in accordance with the
terms of this Agreement, including (i) the obtaining of all necessary approvals
under any applicable Laws required in connection with this Agreement and the
Transactions, (ii) the obtaining of all necessary actions or nonactions,
waivers, consents, approvals and authorizations from Governmental Authorities
and the making of all necessary registrations and filings (including filings
with Governmental Authorities) and the taking of all commercially reasonable
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by, any Governmental Authorities, (iii) the obtaining of
all necessary waivers, consents, approvals and authorizations from third parties
and (iv) the execution and delivery of any additional instruments necessary to
consummate the Transactions in accordance with the terms of this Agreement and
fully to carry out the purposes of this Agreement; provided, however, that
reasonable best efforts of Seller shall not require Seller to expend any funds
to obtain such waivers, consents, approvals, authorizations or the like from
third parties, other than immaterial amounts for legal fees associated with
obtaining the same.

 

8



--------------------------------------------------------------------------------

Section 5.4. Public Announcements. Prior to or at the Closing, any announcement
related to the Transactions shall be approved and agreed upon by Buyer and
Seller, but neither Buyer nor Seller shall unreasonably withhold, delay or
condition approval thereof. Thereafter, Buyer, on the one hand, and Seller, on
the other hand, shall, to the extent feasible, consult with each other before
issuing, and provide each other reasonable opportunity to review and comment
upon, any press release or other public statements with respect to the
Transactions and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law. Buyer acknowledges that Seller must make press releases and filings as
required by Law and that Seller must inform its customers of the Transactions in
order to facilitate an orderly transition of the business, and Buyer will
cooperate with Seller with respect to these obligations.

Section 5.5. Location Survey/Metes and Bounds Description. During the term of
this Agreement, Buyer shall have the right to obtain a survey of the Premises.
If Buyer provides Seller with a location survey of the Real Property that is
prepared by a licensed surveyor and certified to Seller and Seller’s counsel
prior to the Closing, Seller shall include in Seller’s deed a metes and bounds
description of the Real Property that accords with such survey.

Section 5.6. Commonwealth of Pennsylvania Department of Revenue Bulk Sales
Clearance. As promptly as is practical following the Closing Date, Seller shall
apply to the Pennsylvania Department of Revenue (“PA DOR”) upon PA DOR Form
REV-181 (or such successor form as is then prescribed by PA DOR) to obtain, with
respect to the sale of the Purchased Assets from Seller to Buyer pursuant to
this Agreement, a Tax Clearance Certificate (the “Clearance Certificate”)
pursuant to Section 1403 of the Pennsylvania Fiscal Code, 72 P.S. Sec. 1403 and
Section 321.1 of the Pennsylvania Tax Reform Code, 72 P.S. Sec. 7321.1
(collectively, the “Bulk Sales Statutes”). Seller shall thereafter diligently
prosecute the application for the Clearance Certificate to successful conclusion
and the issuance of the Clearance Certificate (including the payment of all
Taxes required to obtain the issuance of the Clearance Certificate) and shall
deliver a copy of the Clearance Certificate to Buyer within 10 business days of
Seller’s receipt.

ARTICLE 6

CLOSING

Section 6.1. Closing. Subject to the terms and conditions set forth herein, the
transactions that are the subject of this Agreement shall be consummated at a
closing (the “Closing”), which shall take place through an escrow, at the
offices of the Title Insurer, 33 South Seventh Street, Allentown, PA 18105 on
the first business day after the date that is 30 days from the date hereof or as
soon thereafter as practicable (but not more than three business days) following
the satisfaction (or waiver) of the conditions to closing set forth in Sections
6.2 and 6.3 (other than conditions with respect to actions the parties will take
at the Closing itself) or such other date as may be agreed to in writing by the
parties hereto (the “Closing Date”). The Closing shall be deemed effective at
11:59 p.m. on the Closing Date.

 

9



--------------------------------------------------------------------------------

Section 6.2. Conditions to Buyer’s Obligation to Close. The obligation of Buyer
to effect the Closing shall be subject to the satisfaction at or prior to the
Closing of the following conditions, any one or more of which may be waived by
Buyer:

(a) No Injunction. There shall not be in effect any injunction, order or decree
of a court of competent jurisdiction that prohibits or delays consummation of
any material part of the Transactions, or that will require any material
divestiture by Buyer as a result of Buyer’s acquisition of the Purchased Assets.

(b) Covenants. Seller shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by it prior to or at the Closing (except in each case for those
agreements that are qualified as to “material,” “materiality,” “Material Adverse
Change” or similar expressions, which shall have been performed or complied with
in all respects).

(c) Litigation. No action or proceeding shall have been instituted by any
Governmental Authority and, at what would otherwise have been the Closing Date,
remain pending to restrain or prohibit any material part of the Transactions or
to seek any material divestiture or to revoke or suspend any material license,
permit, order or approval by reason of any of the Transactions; nor shall any
Governmental Authority have notified any party to this Agreement or any of their
respective Affiliates that consummation of any material part of the Transactions
would constitute a violation of the laws of any jurisdiction or that it intends
to commence an action or proceeding to restrain or prohibit any material part of
the Transactions or to require such material divestiture, revocation or
suspension; unless, in either such case, such Governmental Authority shall have
withdrawn such notice and abandoned such action or proceeding.

(d) Asset Purchase Agreement. The conditions to the obligation of Brightsmith,
LLC to close the transactions contemplated by the Asset Purchase Agreement shall
have been met, and the Asset Purchase Agreement shall not have been terminated.
Closing under this Agreement is conditioned upon simultaneous closing of, and
shall simultaneously close with the closing of, the transactions contemplated by
the Asset Purchase Agreement.

Section 6.3. Conditions to Seller’s Obligation to Close. The obligations of
Seller to effect the Closing shall be subject to the satisfaction at or prior to
the Closing of the following conditions, any one or more of which may be waived
by Seller:

(a) No Injunction. There shall not be in effect any injunction, order or decree
of a court of competent jurisdiction that prohibits or delays consummation of
any material part of the Transactions.

(b) Covenants. Buyer shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by it prior to or at the Closing (except in each case for those
agreements that are qualified as to “material,” “materiality,” “Material Adverse
Change” or similar expressions, which shall have been performed or complied with
in all respects).

 

10



--------------------------------------------------------------------------------

(c) Litigation. No action or proceeding shall have been instituted by any
Governmental Authority and, at what would otherwise have been the Closing Date,
remain pending to restrain or prohibit any material part of the Transactions or
to seek any material divestiture or to revoke or suspend any material license,
permit, order or approval by reason of any of the Transactions; nor shall any
Governmental Authority have notified any party to this Agreement or any of their
respective Affiliates that consummation of any material part of the Transactions
would constitute a violation of the laws of any jurisdiction or that it intends
to commence an action or proceeding to restrain or prohibit any material part of
the Transactions or to require such material divestiture, revocation or
suspension; unless, in either such case, such Governmental Authority shall have
withdrawn such notice and abandoned such action or proceeding.

(d) Asset Purchase Agreement. The conditions to the Seller’s obligation to close
the transactions contemplated by the Asset Purchase Agreement shall have been
met, and the Asset Purchase Agreement shall not have been terminated. Closing
under this Agreement is conditioned upon simultaneous closing of, and shall
simultaneously close with the closing of, the transactions contemplated by the
Asset Purchase Agreement.

Section 6.4. Deliveries by Seller. At the Closing, Seller shall deliver or cause
to be delivered to Buyer:

(a) Special Warranty Deed from Seller to Buyer conveying all of Seller’s right,
title and interest in the Real Property subject to the Permitted Exceptions, and
other matters approved by Buyer in writing, together with such transfer tax
declarations as are required in similar transactions;

(b) a certificate executed and delivered by the Secretary of Seller in form and
substance reasonably satisfactory to Buyer, attesting and certifying as to:
(i) the certificate of incorporation (as also certified as of a recent date by
the Secretary of the State of the State of Delaware); (ii) copies of resolutions
of the board of directors and sole stockholder of Seller authorizing the
Transactions to which Seller is a party; and (iii) incumbency and specimen
signature certificates with respect to the representatives of Seller;

(c) a certificate, executed by an authorized officer of Seller, certifying that
the conditions specified in Section 6.2(b) have been fulfilled;

(d) certificate of good standing of Seller issued not earlier than 15 days prior
to the Closing Date by the Secretaries of State of the States of Delaware and
Pennsylvania;

(e) all documents required by the Title Insurer;

(f) a non-foreign affidavit dated as of the Closing Date from Seller, sworn
under penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code stating that Seller is
not a “foreign person” as defined in Section 1445 of the Code;

 

11



--------------------------------------------------------------------------------

(g) keys to the Morrisville Facility; and

(h) such other documents and instruments as Buyer may reasonably require in
order to effectuate the transactions that are the subject of this Agreement.

All documents and instruments delivered to Buyer shall be in form and substance
reasonably satisfactory to Buyer.

Section 6.5. Deliveries by Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller:

(a) federal funds wire transfer(s) in accordance with Section 2.2;

(b) a certificate, executed and delivered by the General Partner of Buyer in
form and substance reasonably satisfactory to Seller, attesting and certifying
as to: (i) a copy of the Certificate of Limited Partnership of Buyer, (ii) a
copy of the Limited Partnership Agreement of Buyer, in the form attached hereto
as Exhibit B, (iii) copies of the certificate of formation and operating
agreement of the General Partner of Buyer and (iv) incumbency and specimen
signature certificates with respect to the individuals who may properly sign
legal documents on behalf of Buyer;

(c) a certificate of good standing of Buyer issued not earlier than 15 days
prior to the Closing Date from the Secretary of State of Pennsylvania;

(d) a certificate, executed by an authorized officer of Buyer, certifying that
the conditions specified in Section 6.3(b) have been fulfilled;

(e) an insured closing letter from Stewart Title Guaranty Company; and

(f) such other documents and instruments as Seller may reasonably require in
order to effectuate the transactions that are the subject of this Agreement.

All documents and instruments delivered to Seller shall be in form and substance
reasonably satisfactory to Seller.

ARTICLE 7

TERMINATION

Section 7.1. Events Permitting Termination. This Agreement may be terminated by
written notice given to all parties hereto prior to the Closing in the manner
hereinafter provided:

(a) At any time prior to the Closing Date by agreement in writing between the
parties;

(b) By Buyer or Seller if the Closing shall not have occurred on or before the
date that is 60 days from the date hereof (or such other date as may have been
agreed upon in writing by Buyer and Seller), other than as a result of the
terminating party’s default hereunder; provided, however, that if Major Damage
has occurred, the parties’ termination rights shall be governed by Sections
2.5(b), 7.1(e) and 7.1(f), and neither Buyer nor Seller shall have a right to
terminate under this Section 7.1(b);

 

12



--------------------------------------------------------------------------------

(c) By Buyer, provided it is not then in breach of its obligations hereunder, if
Seller fails to perform any covenant in this Agreement in any material respect
when performance thereof is due and has failed to cure such breach within 10
business days after receipt by Seller of written notice of such breach from
Buyer;

(d) By Seller, provided it is not then in breach of its obligations hereunder,
if Buyer fails to perform any covenant in this Agreement in any material respect
when performance thereof is due and has failed to cure such breach within 10
business days after receipt by Buyer of written notice of such breach from
Seller;

(e) By Seller, if Major Damage occurs after the date hereof and prior to the
Closing Date; or

(f) By Buyer, if Major Damage occurs after the date hereof and prior to the
Closing Date and the Real Property has not been (or the Buyer and Seller agree
that it cannot be) restored on or before the date that is six months after the
Occurrence Date to a condition that would permit operation of the business (as
conducted by Seller at the Morrisville Facility) in substantially the same
manner as it operated prior to the damage.

Section 7.2. Effect of Termination. The rights of termination under Section 7.1
are in addition to any other rights Buyer or Seller may have under this
Agreement and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 7.1, all further
obligations of Buyer and Seller under this Agreement will terminate, except that
Article 8, Sections 9.8, 9.11 and 9.12 shall survive the termination of this
Agreement; provided that (a) if this Agreement is terminated by Buyer because of
a breach of this Agreement by Seller or because one or more of the conditions to
Buyer’s obligations to consummate the Transactions under this Agreement is not
satisfied as a result of Seller’s failure to comply with its obligations under
this Agreement, Buyer’s right to pursue all available remedies at law
(consistent with this Agreement) shall survive such termination unimpaired; and
(b) if this Agreement is terminated by Seller because of a breach of this
Agreement by Buyer or because one or more of the conditions to the Seller’s
obligations to consummate the Transactions under this Agreement is not satisfied
as a result of Buyer’s failure to comply with its obligations under this
Agreement, Seller’s right to pursue remedies (consistent with this Agreement)
shall survive such termination unimpaired.

Section 7.3. Treatment of Down Payment. If this Agreement is terminated pursuant
to Section 7.1(a), (b), (c), (e) or (f), the Down Payment shall be promptly
returned to Buyer. If this Agreement is terminated pursuant to Section 7.1(d),
the Down Payment shall be promptly paid to Seller.

ARTICLE 8

INDEMNIFICATION

Section 8.1. Survival. The representations and warranties made in this Agreement
or in any Transaction Document shall survive the Closing until the close of
business on the date that is 18 months after the Closing Date and shall
thereupon expire, together with

 

13



--------------------------------------------------------------------------------

any right to indemnification for breach thereof, except to the extent a Valid
Third Party Claim Notice or Valid Other Claim Notice (each a “Valid Claim
Notice”) shall have been given prior to such date in accordance with this
Article 8 by the party seeking indemnification under this Agreement (the
“Indemnified Party”) to the party from whom indemnification is being sought
under this Agreement (the “Indemnifying Party”), in which case the
representation or warranty alleged in the Valid Claim Notice to have been
breached shall survive, to the extent of the claim set forth in the Valid Claim
Notice only, until such claim is resolved; provided, however, that the
representations and warranties set forth in Sections 3.1 (Organization; Good
Standing), 3.2 (Authorization), 3.3 (Consents and Approvals), 3.4 (No Violation)
and 3.5 (Brokers or Finders) and Article 4, together with any right to
indemnification for breach thereof, shall survive the Closing until the close of
business on the 60th calendar day following the expiration of the applicable
statute of limitations. The covenants and agreements contained herein (other
than the covenant and agreement to indemnify against breach of representations
and warranties, which shall expire as set forth in the first sentence of this
Section 8.1) shall survive the Closing until the expiration of the applicable
statute of limitations.

Section 8.2. Indemnification.

(a) Subject to this Article 8 and consummation of the Closing, Seller and MSC,
jointly and severally, shall indemnify Buyer and its Affiliates and each of
their respective present and future directors, officers, agents, representatives
and employees (collectively, the “Buyer Indemnified Parties”) and hold them
harmless from and against any losses, claims, damages, liabilities, costs or
expenses (including reasonable attorneys’ fees and disbursements) (collectively,
“Damages”), that are incurred or suffered by any of them by reason of (i) the
untruth or inaccuracy of any of the representations or warranties made by Seller
in this Agreement, (ii) the failure by Seller to perform or comply with any
covenant or agreement in this Agreement, (iii) any Taxes imposed on Seller with
respect to any period (or portion of any period) ending on or before the Closing
Date and any Taxes imposed on Seller with respect to the Transactions, except as
provided in Section 2.3 or Section 9.6 or (iv) any unpaid Taxes (except as
provided in Section 2.3 or Section 9.6) owed by Seller to the Commonwealth of
Pennsylvania in respect of taxable periods to and including the Closing Date,
whether or not at that time such Taxes have been settled, assessed or
determined, and for which the PA DOR holds Buyer liable under the Bulk Sales
Statutes by reason of Seller’s failure to procure and present to Buyer on or
before the Closing Date, a PA DOR Clearance Certificate.

(b) Any recovery by the Buyer Indemnified Parties for indemnification shall be
limited as follows: (i) no Buyer Indemnified Party shall be entitled to any
recovery unless a claim for indemnification is made in accordance with
Section 8.3, so as to constitute a Valid Claim Notice, and within the time
period of survival set forth in Section 8.1; (ii) no Buyer Indemnified Parties
shall be entitled to recover any amount for indemnification claims under
Section 8.2(a) unless and until the amount that the Buyer Indemnified Parties
are entitled to recover in respect of such claims exceeds, in the aggregate,
$150,000 (the “Deductible”), in which event (subject to clause (iii) below) the
entire amount that the Buyer Indemnified Parties are entitled to recover in
respect of such claims less the Deductible shall be payable; and (iii) the
maximum amount recoverable by the Buyer

 

14



--------------------------------------------------------------------------------

Indemnified Parties for indemnification claims under Section 8.2(a) shall in the
aggregate be equal to 25% of the Purchase Price (the “Cap”). No Damages shall be
included in determining whether the Deductible has been reached unless a Valid
Claim Notice seeking indemnification for such Damages has been given by a Buyer
Indemnified Party to Seller in accordance with Section 8.3. Notwithstanding the
foregoing, the Deductible and the Cap shall not apply to claims arising out of a
breach of the representations and warranties in Section 3.7 and claims described
in clauses (iii) and (iv) of Section 8.2(a).

(c) Buyer and the Buyer Principals, jointly and severally, shall indemnify
Seller and its Affiliates and each of their respective present and future
directors, officers, agents, representatives and employees (collectively, the
“Seller Indemnified Parties”) and hold each of them harmless from and against
all Damages that are incurred or suffered by any of them by reason of (i) the
untruth or inaccuracy of any of the representations or warranties made by Buyer
in this Agreement or (ii) the failure by Buyer to perform or comply with any
covenants or agreement in this Agreement. Seller shall not be entitled to any
recovery unless a claim for indemnification is made in accordance with
Section 8.3, so as to constitute a Valid Claim Notice, and within the time
period of survival set forth in Section 8.1.

(d) Any recovery by the Seller Indemnified Parties for indemnification shall be
limited as follows: (i) no Seller Indemnified Party shall be entitled to any
recovery unless a claim for indemnification is made in accordance with
Section 8.3, so as to constitute a Valid Claim Notice, and within the time
period of survival set forth in Section 8.1; (ii) no Seller Indemnified Parties
shall be entitled to recover any amount for indemnification claims under
Section 8.2(c)(i), unless and until the amount that the Seller Indemnified
Parties are entitled to recover in respect of such claims exceeds, in the
aggregate, the Deductible, in which event (subject to clause (iii) below) the
entire amount that the Seller Indemnified Parties are entitled to recover in
respect of such claims less the Deductible shall be payable; and (iii) the
maximum amount recoverable by the Seller Indemnified Parties for indemnification
claims under Section 8.2(c)(i), shall in the aggregate be equal to the Cap. No
Damages shall be included in determining whether the Deductible has been reached
unless a Valid Claim Notice seeking indemnification for such Damages has been
given by a Seller Indemnified Party to Buyer in accordance with Section 8.3.

Section 8.3. Procedures for Claims.

(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Article 8 in respect of, arising out of or involving a
claim made by any third party against the Indemnified Party (a “Third-Party
Claim”), the Indemnified Party must notify the Indemnifying Party in writing of
the Third-Party Claim (a “Third-Party-Claim Notice”) promptly following receipt
by such Indemnified Party of written notice of the Third-Party Claim, which
notification, to be a valid Third-Party Claim Notice, with the effect set forth
in Sections 8.1 and 8.2 (a “Valid Third-Party Claim Notice”), must be
accompanied by a copy of the written notice, if any, of the third party claimant
to the Indemnified Party asserting the

 

15



--------------------------------------------------------------------------------

Third-Party Claim; provided, that the failure to provide such notice promptly
(so long as a Valid Third-Party Claim Notice is given before the expiration of
the applicable period set forth in Section 8.1) shall not affect the obligations
of the Indemnifying Party hereunder except to the extent the Indemnifying Party
is prejudiced thereby. The Indemnified Party shall deliver to the Indemnifying
Party copies of all other notices and documents (including court papers), if
any, received by the Indemnified Party relating to the Third-Party Claim.

(b) The Indemnifying Party shall have the right to defend against any such
Third-Party Claim (including to conduct any proceedings or settlement
negotiations) with counsel of its own choosing. The Indemnified Party shall have
the right to participate in the defense of any Third-Party Claim (including the
right to participate in any settlement negotiations) and to employ its own
counsel (it being understood that the Indemnifying Party shall control such
defense and settlement negotiations), at its own expense, provided, however,
that if the Indemnified Party reasonably concludes, based on advice from
counsel, that the Indemnifying Party and the Indemnified Party have adversely
conflicting interests with respect to such Third-Party Claim, the reasonable
fees and expenses of counsel to the Indemnified Party solely in connection
therewith shall be considered “Damages” for purposes of this Agreement;
provided, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one counsel for all Indemnified Parties.
Whether or not the Indemnified Party participates in the defense of any
Third-Party Claim, the Indemnified Party shall be entitled to reasonable notice
of all court appearances and settlement negotiations and, to the extent
requested by the Indemnified Party, copies of all proceedings filed with any
Governmental Authority in connection with such Third-Party Claim. Prior to the
time the Indemnified Party is notified by the Indemnifying Party as to whether
the Indemnifying Party will assume the defense of a Third-Party Claim, the
Indemnified Party shall take all actions reasonably necessary to timely preserve
the collective rights of the parties with respect to such Third-Party Claim,
including responding timely to legal process. If the Indemnifying Party shall
decline to assume the defense of a Third-Party Claim (or shall fail to notify
the Indemnified Party of its election to defend such Third-Party Claim) within
30 days after the giving by the Indemnified Party to the Indemnifying Party of a
Valid Third-Party Claim Notice with respect to the Third Party Claim, the
Indemnified Party shall defend against the Third-Party Claim and the
Indemnifying Party shall be liable to the Indemnified Party for all reasonable
fees and expenses incurred by the Indemnified Party in the defense of the
Third-Party Claim, including the reasonable fees and expenses of counsel
employed by the Indemnified Party, if and to the extent that the Indemnifying
Party is responsible to indemnify for such Third-Party Claim, and such fees and
expenses shall be considered “Damages” for purposes of this Agreement.
Regardless of which party assumes the defense of a Third-Party Claim, the
parties agree to cooperate with one another in connection therewith. Such
cooperation shall include providing records and information that are relevant to
such Third-Party Claim, and making employees and officers available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and to act as a witness or respond to legal
process. Whether or not the Indemnifying Party assumes the defense of a
Third-Party Claim, the Indemnified Party shall not admit any liability, consent
to the entry of judgment with respect to, or settle, compromise or discharge,
such Third-Party Claim

 

16



--------------------------------------------------------------------------------

without the Indemnifying Party’s prior written consent. If the Indemnifying
Party assumes the defense of any Third-Party Claim, the Indemnifying Party shall
have the right to consent to the entry of judgment with respect to, or otherwise
settle, compromise or discharge, such Third-Party Claim; provided, however, that
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed or
conditioned), consent to the entry of judgment with respect to, or otherwise
settle, compromise or discharge, any Third-Party Claim if such judgment,
settlement, compromise or discharge involves equitable or other non-monetary
damages or otherwise requires the Indemnified Party or any of its Affiliates to
pay any amount to any Person, including the Indemnifying Party, or to take any
action or refrain from taking any action (other than the execution of a
customary release or covenant not to sue).

(c) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Article 8 in respect of a claim that does not involve a
Third-Party Claim being asserted against such Indemnified Party (an “Other
Claim”), the Indemnified Party must promptly notify the Indemnifying Party in
writing of such Other Claim (the “Other Claim Notice”), which notification, to
be a Valid Other Claim Notice, with the effect set forth in Sections 8.1 and 8.2
(a “Valid Other Claim Notice”), must certify that the Indemnified Party has in
good faith already sustained some (though not necessarily all) Damages with
respect to such claim. The failure by any Indemnified Party to notify the
Indemnifying Party promptly (so long as a Valid Other Claim Notice is given
before the expiration of the applicable period set forth in Section 8.1) shall
not relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under Section 8.2, except to the extent that the Indemnifying
Party has been prejudiced by such failure. If the Indemnifying Party does not
notify the Indemnified Party in writing within 60 days from its receipt of an
Other Claim Notice that the Indemnifying Party disputes such Other Claim, the
Other Claim specified by the Indemnified Party in the Other Claim Notice shall
be deemed a liability of the Indemnifying Party hereunder and, within 20 days of
such date shall be paid by the Indemnifying Party to the Indemnified Party. Any
final and non-appealable judgment entered or settlement agreed upon with respect
to a Other Claim shall be binding upon the Indemnifying Party and shall be paid
within 10 days of the date of the relevant final judgment or settlement
agreement.

Section 8.4. Other Provisions.

(a) Exclusive Remedy. Except in case of fraud, the right to the indemnification
provided in this Article 8 shall be the sole and exclusive monetary remedy for
any inaccuracy or breach of any representation or warranty made by Seller or
Buyer in this Agreement; provided, however, nothing herein shall be construed as
limiting the rights of the Indemnified Parties with respect to seeking equitable
or injunctive relief with respect to any covenant or agreement as expressly
provided in this Agreement.

 

17



--------------------------------------------------------------------------------

(b) Adjustment to Purchase Price. All amounts payable by one party in
indemnification of the other shall be treated as an adjustment to the Purchase
Price by Buyer, Seller and their respective Affiliates, to the extent permitted
by law.

(c) Certain Damages. In no event shall Seller be liable for loss of profits or
consequential damages incurred by Buyer in connection with an Other Claim.

(d) Subrogation. Upon making any payment to an Indemnified Party for any
indemnification claim under this Agreement, the Indemnifying Party shall be
subrogated, to the extent of such payment (an “Indemnification Payment”), to any
rights which the Indemnified Party or its Affiliate may have against any other
parties (including under any insurance policies) with respect to the subject
matter underlying such indemnification claim. The Indemnified Party and its
Affiliates shall cooperate with the Indemnifying Party in the pursuit of such
rights and shall promptly turn over to the Indemnifying Party any payments (up
to the amount of the Indemnification Payment) received in respect of such
rights.

(e) Compliance with Laws after Closing. Notwithstanding anything in this
Agreement to the contrary, Seller shall have no liability for any failure by
Buyer or any of its Affiliates to comply with applicable law after the Closing
by reason of the business being operated after the Closing in the manner
operated prior to the Closing; provided, however, that nothing in this sentence
shall affect Seller’s obligations under this Agreement with respect to the
period before the Closing.

Section 8.5. Environmental Matters.

(a) Buyer (on its own behalf and on behalf of its Affiliates and the successors
and assigns of any of the foregoing) each hereby waives any right to seek
contribution or other recovery from Seller or from any of its Affiliates that
any of them may now or in the future ever have under any Environmental Laws,
including, without limitation, 42 U.S.C. §§ 9607 and 9613(f) of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
as such laws were in the past or are currently in effect, or may in the future
be enacted or be in effect. Buyer (on its own behalf and on behalf of its
Affiliates and the successors and assigns of any of the foregoing) each hereby
further unconditionally releases Seller and its Affiliates from any and all
claims, demands and causes of action that any of them may now or in the future
ever have against Seller or any of its Affiliates for recovery under CERCLA or
under any other Environmental Laws as such laws were in the past or are
currently in effect, or may in the future be enacted or be in effect.

(b) UPON THE CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE ENVIRONMENTAL
MATTERS, MAY NOT HAVE BEEN REVEALED BY SELLER’S OR BUYER’S INVESTIGATIONS, AND
BUYER SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND

 

18



--------------------------------------------------------------------------------

EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER OR ANY OTHER PERSON OR
ENTITY MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR
ARISING OUT OF MATTERS REGULATED UNDER OR FOR WHICH LIABILITY MAY EXIST UNDER
ENVIRONMENTAL LAWS. BUYER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP,
REMEDIATION, CORRECTIVE ACTION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS IN ANY WAY PERTAINING TO THE PROPERTY (INCLUDING ANY
PAYMENTS, FINES OR PENALTIES PERTAINING THERETO) (COLLECTIVELY, “ENVIRONMENTAL
ACTIONS”), BE REQUIRED AFTER THE CLOSING, SUCH ENVIRONMENTAL ACTIONS SHALL BE
THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
BUYER. IN ADDITION AND NOT BY WAY OF LIMITING THE FOREGOING, SELLER SHALL HAVE
NO LIABILITY FOR ANY POST-CLOSING LIABILITIES RESULTING IN WHOLE OR IN PART FROM
ACTIONS UNDERTAKEN OR ALLOWED BY BUYER, INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL INVESTIGATIONS OR TESTING OF ANY SORT, THAT REASONABLY COULD BE
ANTICIPATED TO ACCELERATE THE TIMING OF A CLAIM ARISING FROM OR IN CONNECTION
WITH THE PRESENCE OF HAZARDOUS MATERIALS ON, IN, UNDER OR AROUND THE REAL
PROPERTY ON WHICH THE MORRISVILLE FACILITY IS LOCATED (“ACT OF ACCELERATION”).
ACTS OF ACCELERATION SHALL INCLUDE, WITHOUT LIMITATION, SOLICITING OR CONTACTING
A GOVERNMENTAL AUTHORITY TO OBTAIN OR REQUEST THE ISSUANCE OF AN ORDER OR
DIRECTIVE REGARDING THE DISCLOSURE, INVESTIGATION OR REMEDIATION OF HAZARDOUS
MATERIALS OR ANY OTHER REMOVAL OR REMEDIAL ACTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, BUYER ASSUMES ALL OBLIGATIONS, AND SELLER SHALL
HAVE NO DUTY TO INDEMNIFY OR DEFEND BUYER INDEMNIFIED PARTIES, FOR ANY DAMAGES
RESULTING FROM OR IN CONNECTION WITH AN ACT OF ACCELERATION OR ANY CONDITION
DISCOVERED AS A RESULT THEREOF. NOTWITHSTANDING THE FOREGOING, SELLER AND NOT
BUYER SHALL BE RESPONSIBLE FOR ENVIRONMENTAL ACTIONS BROUGHT AGAINST SELLER WITH
RESPECT TO ACTIVITIES OCCURRING OR CONDITIONS EXISTING PRIOR TO CLOSING IF SUCH
ENVIRONMENTAL ACTIONS ARE NOT THE RESULT, IN WHOLE OR IN PART, OF ACTIONS
UNDERTAKEN (DIRECTLY OR INDIRECTLY) OR ALLOWED BY BUYER OR THE BUYER PRINCIPALS.

 

19



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1. Notices. All notices, reports, records or other communications that
are required or permitted to be given to the parties under this Agreement shall
be sufficient in all respects if given in writing and delivered in person, by
facsimile, by email, by overnight courier or by registered or certified mail,
postage prepaid, return receipt requested, to the receiving party at the
following address:

 

If to Seller or MSC:      Material Sciences Corporation      2200 East Pratt
Blvd.      Elk Grove Village, IL 60007      Email:   jim.froisland@matsci.com
       steve.hamilton@matsci.com      Attn:   Jim Froisland with a copy to:     
Katten Muchin Rosenman LLP      525 West Monroe Street      Chicago, Illinois
60661-3693      Facsimile:   (312) 902-1061      Email:  
matthew.brown@kattenlaw.com        nancy.stern@kattenlaw.com      Attn:  
Matthew S. Brown, Esq.        Nancy Laethem Stern, Esq. If to Buyer      c/o
ATAS International Inc. or the Buyer Principals:      6612 Snowdrift Road     
Allentown, PA 18106      Facsimile:   (610) 395-9342      Email:   dbus@atas.com
     Attn:   Theodorus A. Bus, President with a copy to:      Gross, McGinley,
LaBarre & Eaton, LLP      33 South Seventh Street, P.O. Box 4060      Allentown,
PA 18105      Attn:   Michael A. Henry, Esq.      Facsimile:   (610) 820-6006
     Email:   mhenry@gmle.com

or such other address as such party may have given to the other parties by
notice pursuant to this Section 9.1. Notice shall be deemed given on (i) the
date such notice is personally delivered, (ii) three days after the mailing if
sent by certified or registered mail, (iii) one business day after the date of
delivery to the overnight courier if sent by overnight courier, or (iv) the next
succeeding business day after transmission by facsimile or email, followed by
mail delivery.

 

20



--------------------------------------------------------------------------------

Section 9.2. General Definitions. For the purposes of this Agreement, the
following terms have the meaning set forth below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
and any officer, director or executive employee of such Person, and includes any
past or present Affiliate of any such Person. The term “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, includes the possession,
directly or indirectly, of 5% or more of the total number of votes which may be
cast by the holders of the total number of outstanding shares of stock of any
class or classes of such Person in any election of directors of such Person (or
in the case of a Person which is not a corporation, 5% or more of the ownership
interest, beneficial or otherwise) of such Person or the power otherwise to
direct or cause the direction of the management and policies of that Person,
whether through voting, by contract or otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax law).

“Code” means the Internal Revenue Code of 1986, as amended.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

“Environmental Laws” means any Law that requires or relates to: pollution or
protection of human health and the Environment.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
that are applicable to the circumstances from time to time.

“Hazardous Materials” means (i) hazardous substances, as defined by CERCLA;
(ii) hazardous wastes as defined by RCRA; (iii) petroleum, including without
limitation, crude oil or any fraction thereof which is liquid at standard
conditions of temperature and pressure; (iv) any radioactive material,
including, without limitation, any source, special nuclear, or by-product
material as defined in 42 U.S.C. §2011 et seq.; (v) asbestos in any form or
condition; (vi) polychlorinated biphenyls; and (vii) any other material,
substance or waste to which liability or standards of conduct are imposed under
any Environmental Laws.

“IRS” means the Internal Revenue Service of the United States.

“Permitted Liens” means (a) materialmen’s, mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s and other like Liens arising in the ordinary course
of business and (b) Liens for Taxes not yet due and payable, or being contested
in good faith by appropriate proceedings.

 

21



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association, corporation
or other entity or any Governmental Authority.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Tax” means any multi-national, federal, state, local, municipal or foreign
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, natural
resources, sewer charges, sewer taxes, entertainment, amusement, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, ad valorem, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, including any interest, penalties or
additions to Tax or additional amounts in respect of the foregoing; the
foregoing shall include any transferee or secondary liability for a Tax and any
liability assumed by agreement or arising as a result of being (or ceasing to
be) a member of any Affiliated Group (or being included (or required to be
included) in any Tax Return relating thereto).

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Tax of any
party or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Transaction Document” means any written agreement, document, certificate or
instrument delivered pursuant to or in connection with this Agreement.

“Transactions” means the transactions contemplated by the Transaction Documents.

Section 9.3. Entire Agreement; Amendment; Confidentiality Agreement. This
Agreement, including the exhibits and schedules hereto, the Transactions
Documents and the instruments and agreements executed in connection herewith and
therewith contain all of the terms, conditions and representations and
warranties agreed upon by the parties relating to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
respecting such subject matter, except for (a) the Confidentiality and
Non-Disclosure Agreement dated as of April 7, 2008 by and among ATAS
International, Inc., Theodorus A. Bus, James P. Bus and Seller (the
“Confidentiality Agreement”) and (b) the Asset Purchase Agreement dated as of
the date hereof among Seller, MSC, Brightsmith, LLC and the Buyer Principals
(the “Asset Purchase Agreement”). This Agreement shall not be amended or
modified except by an agreement in writing duly executed by each of the parties
hereto. Buyer shall, and shall cause its officers, directors, employees,
Affiliates, financial advisors and agents to, comply with the provisions of the
Confidentiality Agreement with respect to information received prior to the
Closing, and the provisions of the Confidentiality Agreement are hereby
incorporated herein by reference with the same effect as if fully set forth
herein.

 

22



--------------------------------------------------------------------------------

Section 9.4. Counterparts; Deliveries. This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. This
Agreement, the Transaction Documents and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects and for all purposes as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties, except that the failure of any party to
comply with such a request shall not render this Agreement invalid or
unenforceable. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

Section 9.5. Third Parties. Nothing in this Agreement, express or implied, is
intended to confer any right or remedy under or by reason of this Agreement on
any Person other than the parties signatory hereto, the Buyer Indemnified
Parties, the Seller Indemnified Parties and their respective heirs,
representatives, successors and assigns, nor is anything set forth herein
intended to affect or discharge the obligation or liability of any third Persons
to any party to this Agreement, nor shall any provision give any third party any
right of subrogation or action over against any party to this Agreement.

Section 9.6. Expenses. Each of the parties shall pay all costs and expenses
incurred or to be incurred by it in negotiating and preparing this Agreement and
all documents executed in connection herewith and in closing and carrying out
the Transactions including, but not limited to, legal and accounting fees and
expenses (collectively, the “Expenses”). Buyer shall be solely responsible for
the cost of the title insurance and survey of the Real Estate. Buyer and Seller
shall split equally the fees of the Title Insurer for serving as escrow agent
and the transfer tax for the Real Property. Buyer shall be solely responsible
for all other sales, transfer, documentary, stamp, recording, conveyance and
similar taxes and fees (including any penalties and interest) due with regard to
the Transactions.

 

23



--------------------------------------------------------------------------------

Section 9.7. Waiver. No failure of any party to exercise any right or remedy
given to such party under this Agreement or otherwise available to such party or
to insist upon strict compliance by any other party with its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof, unless such waiver is set forth in writing and
executed by such party. Any such written waiver shall be limited to those items
specifically waived therein and shall not be deemed to waive any future breaches
or violations or other non-specified breaches or violations unless, and to the
extent, set forth therein.

Section 9.8. Governing Law. This Agreement shall be construed and governed in
accordance with the internal laws of the State of Pennsylvania without regard to
the principles of conflicting laws.

Section 9.9. Assignments. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement may not be assigned by Buyer without the prior written
consent of Seller, except that Buyer may, without the requirement of prior
written consent of Seller, assign this Agreement to an Affiliate. Any such
permitted assignment shall not release Buyer from its obligations under this
Agreement.

Section 9.10. Headings. The subject headings of articles and sections of this
Agreement are included for purposes of convenience of reference only and shall
not affect the construction or interpretation of any of its provisions.

Section 9.11. Jurisdiction of Courts. Any Proceeding initiated over any dispute
arising out of or relating to this Agreement or any of the Transactions shall be
initiated in any federal or state court located within the Bucks County,
Pennsylvania, and the parties further agree that venue for all such matters
shall lie exclusively in those courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection that they may now
or hereafter have, including, but not limited to, any claim of forum
non conveniens, to venue in the Court of Common Pleas of Bucks County,
Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania. The parties agree that a judgment in any such dispute may be
enforced in other jurisdictions by Proceedings on the judgment or in any other
manner provided by Law.

Section 9.12. Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury of any claim or cause of
action in any legal proceeding arising out of or related to this Agreement or
the transactions or events contemplated hereby or any course of conduct, course
of dealing, statements (whether verbal or written) or actions of any party
hereto. The parties hereto each agree that any and all such claims and causes of
action shall be tried by the court without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.

Section 9.13. Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.

 

24



--------------------------------------------------------------------------------

Section 9.14. Knowledge. For purposes of this Agreement and the Transaction
Documents, “knowledge of Seller” and each phrase having equivalent meaning
(e.g., “known to Seller” or “to Seller’s knowledge”) shall mean the facts or
other information actually known by Steven Hamilton or Joe Domaracki.

Section 9.15. Interpretive Matters. Unless the context otherwise requires,
(a) all references to Articles, Sections or Schedules are to Articles, Sections
or Schedules in this Agreement, (b) each accounting term not otherwise defined
in this Agreement has the meaning assigned to it in accordance with GAAP,
(c) words in the singular or plural include the singular and plural, and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) whenever the words “include,”
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.”

Section 9.16. Counterparts. This Agreement may be executed and delivered in
several counterparts, each of which, when so executed and delivered, shall
constitute an original, fully enforceable counterpart for all purposes.

[Signature pages follow.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MSC PRE FINISHED METALS (MV) INC. By:  

/s/ Clifford D. Nastas

  Clifford D. Nastas, Chief Executive Officer MATERIAL SCIENCES CORPORATION By:
 

/s/ Clifford D. Nastas

  Clifford D. Nastas, Chief Executive Officer K. MATKEM OF MORRISVILLE, LP By:  
C&P Management Company, LLC, its General Partner By:  

/s/ Michelle C. Bus

  Michelle C. Bus, Member By:  

/s/ Kristina T. Montone

  Kristina T. Montone, Member

/s/ Theodore A. Bus

Theodorus A. Bus

/s/ James P. Bus

James P. Bus